Citation Nr: 0948495	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  03-09 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable initial rating for hepatitis B.

Entitlement service connection hepatitis C and hepatic 
cirrhosis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1959 to April 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from am April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Board remanded the appeal for additional 
development in February 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  The duty to assist incarcerated 
Veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement as such individuals are 
entitled to the same care and consideration given to their 
fellow Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

In the February 2005 remand, the Board instructed the RO to 
attempt to afford the incarcerated Veteran a VA examination.  
While the Veteran was at the Wayne County Work Camp, the 
facility apparently declined to assist the Veteran in 
obtaining an examination.  Since that time, the Veteran has 
been moved to the South Central Correctional Facility.  In 
August 2008, the Warden of that facility provided a written 
statement indicating that they would be willing to assist VA 
in affording the Veteran an examination while incarcerated.  

The file currently contains a memorandum from a registered 
nurse at the South Central Correctional Center.  In that 
letter, the nurse, A.A., indicated that she had reviewed a 
request for a complete examination.  She indicates that the 
veteran was last examined in March 2009 and every year since 
he was 65 years old (at this writing, he was 70).  She also 
denies his request for an examination, and apparently 
forwards the information to the Tennessee Department of 
Health. Copies of the examination reports A.A refers to in 
her memorandum must be associated with the Veteran's claims 
folder.  

In a letter from the Veteran, dated in October 2009, he 
indicates that his sentence will be completed in February 
2010.  As the state of Tennessee has been incapable of 
cooperating with VA to assist this Veteran in obtaining a VA 
examination for compensation purposes over a number of years, 
VA must schedule an examination for this Veteran upon his 
release from prison.  The Veteran must keep VA apprised of 
his address once he is released.  

After the Board Remand in February 2005, the RO denied 
service connection for hepatitis C and hepatic cirrhosis. A 
notice of disagreement was subsequently received. (See 
Veteran's statement August 2008.)  The Court has held that 
where a claimant files a notice of disagreement and the RO 
has not issued a statement of the case (SOC), the issue must 
be remanded to the RO for an SOC. Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all copies of medical 
treatment records showing treatment and 
examinations (annual and otherwise) 
conducted during the period of time the 
Veteran was incarcerated at the South 
Central Correctional Center.  

2.  Determine the Veteran's release 
date and document all efforts to 
provide the VA examination ordered 
below.

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of any liver disability or 
disorders.  The entire claims file must 
be made available to the VA examiner.  
Pertinent documents should be reviewed, 
including VA and private treatments 
records and the statements of the 
Veteran.  The examiner should conduct a 
complete history and physical and all 
relevant diagnoses.  Ask the examiner to 
provide a complete diagnosis to confirm 
or rule out the presence of hepatitis B, 
hepatitis C and hepatic cirrhosis.  
Please discuss the following statements 
based upon examination of the Veteran:

(a).  The examiner must state whether the 
Veteran has demonstrable liver damage, 
gastrointestinal disturbance, anxiety, or 
if he requires dietary restrictions or 
other therapeutic measures.  Also, ask 
the examiner to state whether the Veteran 
has intermittent fatigue, malaise, 
anorexia, incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia 
and right upper quadrant pain) having a 
total duration of at least one week, but 
less than two weeks over a 12-month 
period.  

(b)  If either hepatitis C or hepatic 
cirrhosis is present, ask the examiner to 
state the medical probability that the 
condition is related to the Veteran's 
military service.  The examiner must 
review of the clinical record and provide 
an opinion as to whether the Veteran 
currently has hepatitis C or cirrhosis 
associated with injury, disease or event 
noted in his military service.  

In particular, the examiner must address 
the following question:  Is it more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the Veteran's current hepatitis C or 
hepatic cirrhosis is causally related to 
the Veteran's military service, caused by 
hepatitis B, or are they aggravated by 
the Veterans' hepatitis B?  The clinical 
basis for the opinion should be set forth 
in detail.   

(c)  Ask the examiner to distinguish 
between symptoms associated with 
hepatitis B, hepatitis C and hepatic 
cirrhosis, if present.  

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

4.  If the RO is unable to provide VA 
examination due to the Veteran's 
incarceration it should provide 
documentation of its attempts to obtain 
medical examination.  See, Bolton, supra.  
In other words, the RO should make 
certain that the record contains 
information concerning the efforts 
expended by the RO to provide the Veteran 
with a VA examination and any explanation 
as to why a VA examiner was not directed 
to perform the examination.  

5.  After completing the above actions, 
the claim should be readjudicated.  If 
the claim for an increased compensable 
initial rating for hepatitis B remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  

6.  The RO or AMC should readjudicate 
the claim for service connection 
hepatitis C and hepatic cirrhosis in 
light of any evidence added to the 
record. If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
statement of the case (SOC). An 
appropriate period of time should be 
allowed for response.  

After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

